


Exhibit 10.40

 

LOAN AGREEMENT

 

 

Dated as of September 11, 2012

 

 

between

 

 

GOLDMAN SACHS BANK USA,

 

Lender,

 

and

 

 

RBH-TRB NEWARK HOLDINGS, LLC,

 

Borrower.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

2

 

 

 

 

Section 1.1

Definitions

 

2

Section 1.2

Principles of Construction

 

9

 

 

 

 

ARTICLE II

GENERAL

 

9

 

 

 

 

Section 2.1

Commitment and Loan

 

9

Section 2.2

Repayment of Loan

 

10

Section 2.3

Interest Rate

 

10

Section 2.4

Payments and Computations

 

11

Section 2.5

Future Project Financing Rights

 

12

 

 

 

 

ARTICLE III

CONDITIONS PRECEDENT

 

13

 

 

 

 

Section 3.1

Conditions Precedent to the Making of the Initial Funding

 

13

Section 3.2

Conditions Precedent to the Making of the Second Funding

 

16

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

16

 

 

 

 

Section 4.1

Representations and Warranties of the Borrower

 

16

Section 4.2

Survival of Representations

 

20

 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

20

 

 

 

 

Section 5.1

Information Covenants

 

20

Section 5.2

Preservation of Existence and Franchises

 

22

Section 5.3

Books, Records and Inspections

 

22

Section 5.4

Compliance with Law

 

22

Section 5.5

Ownership and Management of Borrower

 

22

Section 5.6

Covenants re: UTHTCs

 

23

Section 5.7

Net Worth Covenant

 

24

Section 5.8

Costs of Enforcement

 

24

Section 5.9

Estoppel Statement

 

25

 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

 

25

 

 

 

 

Section 6.1

Indebtedness

 

25

Section 6.2

No Amendment of Documents

 

25

Section 6.3

Liens

 

25

Section 6.4

Nature of Business

 

25

Section 6.5

Consolidation, Merger, Sale or Purchase of Assets, Etc

 

25

Section 6.6

Intentionally Deleted

 

26

Section 6.7

Transactions with Affiliates

 

26

Section 6.8

Intentionally Deleted

 

26

Section 6.9

Intentionally Deleted

 

26

Section 6.10

Intentionally Deleted

 

26

Section 6.11

Bankruptcy

 

26

Section 6.12

Limitation on Certain Activities

 

26

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

ARTICLE VII

DEFAULTS

 

27

 

 

 

 

Section 7.1

Events of Default

 

27

Section 7.2

Remedies

 

29

 

 

 

 

ARTICLE VIII

WAIVERS

 

30

 

 

 

 

Section 8.1

Waiver of Defenses

 

30

Section 8.2

Reinstatement

 

31

Section 8.3

Certain Additional Waivers

 

31

Section 8.4

Costs of Enforcement

 

32

Section 8.5

Exculpation

 

32

 

 

 

 

ARTICLE IX

MISCELLANEOUS

 

32

 

 

 

 

Section 9.1

Survival

 

32

Section 9.2

Governing Law; Consent to Jurisdiction

 

33

Section 9.3

Modification, Waiver in Writing

 

34

Section 9.4

Delay Not a Waiver

 

34

Section 9.5

Notices

 

34

Section 9.6

Trial by Jury

 

35

Section 9.7

Headings

 

36

Section 9.8

Severability

 

36

Section 9.9

Preferences

 

36

Section 9.10

Waiver of Notice

 

36

Section 9.11

Sole Discretion of Lender

 

36

Section 9.12

Remedies of the Borrower

 

37

Section 9.13

Expenses; Indemnity

 

37

Section 9.14

Exhibits and Schedules Incorporated

 

37

Section 9.15

No Joint Venture or Partnership

 

37

Section 9.16

Publicity

 

38

Section 9.17

Waiver of Marshaling of Assets

 

38

Section 9.18

Conflict; Construction of Documents

 

38

Section 9.19

Brokers and Financial Advisors

 

38

Section 9.20

No Third Party Beneficiaries

 

39

Section 9.21

Prior Agreements

 

39

Section 9.22

Counterparts

 

39

Section 9.23

Payment of Expenses, Etc

 

39

Section 9.24

Amendments, Waivers and Consents

 

40

Section 9.25

Transfers, Sales and Participations

 

40

Section 9.26

No Fiduciary Duty

 

40

Section 9.27

Confidentiality

 

40

Section 9.28

Patriot Act

 

41

Section 9.29

Benefit of Agreement

 

41

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

-

Intentionally Deleted

Exhibit B

-

Pledge and Security Agreement

Exhibit C

-

Form of Note

Exhibit D

-

NJEDA Approval Letter

Exhibit E

-

Form of Tax Credit Transfer Certificate

Exhibit F

-

Intentionally Deleted

Exhibit G

-

Amortization Schedule

Exhibit H

-

Evaluation Materials

 

iii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT (this “Agreement”), dated as of September 11, 2012, between
GOLDMAN SACHS BANK USA, a New York banking corporation (together with its
successors and assigns, the “Lender”), and RBH-TRB NEWARK HOLDINGS, LLC, a New
York limited liability company (the “Borrower”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Section 1.1 hereof or elsewhere in this Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lender provide certain financing to
the Borrower in the amount of up to Eighteen Million Seven Hundred Ninety Four
Thousand Two Hundred Fifty One and 00/100 Dollars ($18,794,251.00) (the “Loan”);

 

WHEREAS, a portion of the proceeds of the Loan in the amount of $9,397,082 will
be used by the Borrower to make a capital contribution to its Affiliate (as
hereinafter defined), RBH-TRB West I Mezz Urban Renewal Entity, LLC, a New
Jersey limited liability company (“Leverage Lender”);

 

WHEREAS, Leverage Lender will use such capital contribution, along with other
sources of capital, in a New Markets Tax Credit financing structure (“NMTC
Transaction”) to make a leverage loan in the aggregate amount of $30,207,000
(the “Leverage Loan”) to GS Halsey 2 NMTC Investment Fund LLC (the “Investment
Fund”);

 

WHEREAS, the Investment Fund shall use the proceeds of the Leverage Loan, along
with an equity contribution by an equity investor, to make an equity investment
in various “qualified community development entities” (collectively, the “CDEs”)
formed for the purpose of serving or providing investment capital for low-income
communities or low-income persons (as such terms are defined for the purposes of
Section 45D of the Code, consistent with the requirements of Section 45D of the
Code);

 

WHEREAS, the CDEs shall make loans (the “QLICIs”), from proceeds of the equity
investments, to Teachers Village Project A QALICB Urban Renewal Entity, LLC (the
“QALICB”), which has acquired the Property (as hereinafter defined) and shall
construct thereon a portion of the Project (as hereinafter defined);

 

WHEREAS, the Lender shall make a direct loan in the amount of $9,000,000 (the
“Direct Loan”) to the QALICB to finance the construction on the Property of a
portion of the Project;

 

WHEREAS, the Casino Reinvestment Development Authority shall make a loan in the
amount of $5,250,000 (the “CRDA Loan”) to the QALICB to finance the construction
on the Property of a portion of the Project;

 

WHEREAS, a portion of the Loan in the amount of $5,302,670 will be used by the
Borrower to make a capital contribution to the QALICB and will be used by the
QALICB to fund construction costs of the Project;

 

--------------------------------------------------------------------------------


 

WHEREAS, a portion of the Loan in the amount of $4,094,500 will be used by the
Borrower to repay a portion of the outstanding amount of a predevelopment loan
made by the Lender to the Borrower on September 14, 2010 (the “Predevelopment
Loan”) and to fund a six (6) month interest reserve for the extension of the
repayment date of said Predevelopment Loan;

 

WHEREAS, the Lender is willing to provide the Loan to the Borrower upon the
terms and conditions set forth in this Agreement and the other Loan Documents;

 

WHEREAS, the Lender and the Borrower acknowledge that the Loan is being made in
connection with the anticipation of the Project receiving Urban Transit Hub Tax
Credits (“UTHTCs”).

 

NOW, THEREFORE, in consideration of the funding of the financing described
herein and the covenants, agreements, representations and warranties set forth
in this Agreement, the parties hereto hereby covenant, agree, represent and
warrant as follows:

 

ARTICLE I

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1                                    Definitions.

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable Third Party Terms” has the meaning provided in Section 2.5(d).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all partners, directors,
officers and members of such Person), controlled by or under direct or indirect
common control with such Person.  For purposes of this definition, a Person
shall be deemed to control a corporation, a partnership, a trust or a limited
liability company if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the securities having ordinary voting power for the
election of directors of such corporation or to vote 10% or more of the
partnership, trust or limited liability company interests of such partnership,
trust or limited liability company, respectively, or (ii) to direct or cause
direction of the management and policies of such corporation, partnership, trust
or limited liability company, whether through the ownership of voting
securities, as managing or general partner, as managing member, by contract or
otherwise.

 

“Agreement” means this Agreement, as amended, supplemented or modified from time
to time.

 

“Amortization Schedule” has the meaning set forth in Section 2.2(a).

 

“Annual Compliance Letters” mean the letters issued annually by the NJEDA to the
holder of the Certificate or the Tax Credit Transfer Certificate certifying the
Borrower is in compliance with its annual reporting requirements, and defined as
the “Letter of Compliance” in

 

2

--------------------------------------------------------------------------------


 

N.J. Admin. Code 19:31-9.2, and as provided for in N.J. Admin. Code
19:31-9.7(h), 19:31-9.8, 19:31-9.14.

 

“Bankruptcy Code” means any rules promulgated by a Governmental Authority of the
applicably jurisdiction relating to bankruptcy, insolvency, corporate
reorganization, appointment of a trustee, receiver, administrator or similar
insolvency officer, or similar debtor relief under any applicable law.

 

“Borrower” has the meaning provided in the first paragraph of this Agreement.

 

“Borrower’s Knowledge” means the knowledge of Ron Beit-Halachmy.

 

“Borrower’s Operating Agreement” has the meaning set forth in Section 5.5.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York are not open for business.

 

“Business Plan” means the business plan for the Project, which shall include,
but not be limited to, a description of the proposed financing strategy and all
required projected subsidies and projected financing sources for the
acquisition, development and construction of the Project, as approved by Lender
prior to the date hereof.

 

“CDEs” has the meaning set forth in the Recitals.

 

“Certificate” means the certificate evidencing all of the UTHTCs granted to
Borrower for the Project and issued by the Director of the Division of Taxation
of the State of New Jersey.

 

“Closing Date” means the date hereof.

 

“Controlling Person” means, when used with reference to a Person, any Person
that directly or indirectly through one or more intermediaries controls the
specified Person.

 

“CRDA Loan” has the meaning set forth in the Recitals.

 

“Debt” means the outstanding principal amount set forth in, and evidenced by,
the Note, together with all interest accrued and unpaid thereon and all other
sums due to the Lender in respect of the Loan, including any sums due under the
Note, this Agreement, the Pledge or any other Loan Document.

 

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

 

“Default Rate” means an interest rate equal to the lesser of (i) twenty-five
percent (25%) per annum and (ii) the maximum interest rate permitted by
applicable law.  The Default Rate shall be calculated on the basis of a 360 day
year for the actual number of days elapsed.

 

3

--------------------------------------------------------------------------------


 

“Direct Loan” has the meaning set forth in the Recitals.

 

“Event of Default” has the meaning provided in Section 7.1.

 

“Family Members” shall mean the spouses, parents, children and grandchildren of
the partners, members or other equity interest holders in the Borrower and any
trust established for estate planning purposes for the benefit of such partners,
members or other equity interest holders in the Borrower or any of the foregoing
specified family members.

 

“Financing” means any investment or financing for the Project, which may be in
the form of an equity investment, tax credit investment, mezzanine debt, senior
construction financing, credit enhancement for senior construction financing or
otherwise, including, without limitation, any and all government subsidies
and/or grants.

 

“Future Project” has the meaning provided in Section 2.5(a).

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as of the relevant date in question.

 

“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever of or for any governmental unit (federal,
state, county, district, municipal, city or otherwise), whether now or hereafter
in existence.

 

“Guarantor” means Ron Beit-Halachmy, an individual.

 

“Guaranty Obligations” means any obligations (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing any Indebtedness, leases, dividends or other obligations of any
other Person in any manner, whether direct or indirect, and including, any
obligation, whether or not contingent, (i) to purchase any such Indebtedness or
other obligation or any property constituting security therefor, (ii) to advance
or provide funds or other support for the payment or purchase of such
Indebtedness or obligation or to maintain working capital, solvency or other
balance sheet condition of such other Person (including, without limitation,
keep well agreements, maintenance agreements, comfort letters or similar
agreements or arrangements), (iii) to lease or purchase property, securities or
services primarily for the purpose of assuring the owner of such Indebtedness or
obligation, or (iv) otherwise assure or hold harmless the owner of such
Indebtedness or obligation against loss in respect thereof.

 

“Guaranty of Recourse Obligations” means that certain Guaranty of Recourse
Carveouts, to be executed on the date hereof and to be made by the Guarantor for
the benefit of the Lender.

 

“Indebtedness” means, with respect to any Person, without duplication, the
following, whether direct or contingent:

 

(a)                                 all indebtedness for borrowed money;

 

4

--------------------------------------------------------------------------------

 

(b)                                 the deferred purchase price of assets or
services which in accordance with GAAP would be shown to be a liability (or on
the liability side of a balance sheet);

 

(c)                                  all Guaranty Obligations;

 

(d)                                 the maximum amount of all letters of credit
issued or acceptance facilities established for the account of such Person and,
without duplication, all drafts drawn thereunder (other than letters of credit
(i) supporting other Indebtedness of the Borrower or (ii) offset by a like
amount of cash or government securities held in escrow to secure such letter of
credit and draws thereunder);

 

(e)                                  all capitalized lease obligations;

 

(f)                                   all Indebtedness of another Person secured
by any lien on any property of the Borrower, whether or not such indebtedness
has been assumed;

 

(g)                                  all obligations under take-or-pay or
similar arrangements or under interest rate, currency, or commodities
agreements;

 

(h)                                 indebtedness created or arising under any
conditional sale or title retention agreement (other than conditional sale and
title retention agreements entered into in the ordinary course of business for
assets incidental to the management and operation of the Project, or any portion
thereof); and

 

(i)                                     obligations of such Person with respect
to withdrawal liability to or on behalf of any “multiemployer plan” as defined
in Section 4001(a) of ERISA;

 

provided, however, that Indebtedness shall not include (i) current accounts
payable (other than for borrowed money or purchase money obligations) incurred
in the ordinary course of business or in the development of the Project
consistent with the terms of this Agreement and the Business Plan; provided,
further, however, that all such liabilities, accounts and claims shall be paid
when due (or in conformity with customary trade terms or customary dispute
resolution procedures or, in the case of accounts payable in connection with the
development of the Project, in conformity with the provisions of this Agreement
and the Business Plan) and accrued expenses (other than for borrowed money or
purchase money obligations) incurred in the ordinary course of business and
(ii) indemnification, recourse carve-out and similar contingent obligations
which are not assurances of payment of the items described in sub-clauses
(a) through (i) of this definition.

 

“Initial Funding” has the meaning set forth in Section 2.1(a).

 

“Investment Fund” has the meaning set forth in the Recitals.

 

“Lender” has the meaning provided in the first paragraph of this Agreement.

 

“Leverage Lender” has the meaning set forth in the Recitals.

 

“Leverage Loan” has the meaning set forth in the Recitals.

 

5

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice perfecting a security interest under
the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction, or other similar recording or notice statute, and any lease in the
nature thereof).

 

“Loan” has the meaning set forth in the Recitals.

 

“Loan Documents” means, collectively, this Agreement, the Note, the Pledge
(including any financing statements executed and delivered in connection
therewith), the Guaranty of Recourse Obligations, as well as all other documents
now or hereafter executed and/or delivered in connection with the Debt or
hereafter delivered by or on behalf of the Borrower pursuant to the requirements
hereof or of any other Loan Document, as the same may be amended from time to
time.

 

“Material Adverse Effect” means any event or condition that has a material
adverse effect upon (i) the business operations, economic performance,
properties, assets or condition (financial or otherwise) of the Borrower, the
Guarantor or the Project, in each case taken as a whole, (ii) the ability of the
Borrower or the Guarantor to perform, in all material respects, its obligations
under each Loan Document, (iii) the enforceability or validity of any Loan
Document or the perfection or priority of any Lien created under any Loan
Document, (iv) the value of the Project, taken as a whole, (v) the ability of
the Borrower to receive the Certificates, or (vi) the rights, interests and
remedies of the Lender under the Loan Documents.

 

“Maturity Date” means the date on which the Loan becomes due and payable as
herein provided, whether on December 31, 2023, or such earlier date as may be
the result of acceleration of the Loan or otherwise.

 

“NJEDA” means the New Jersey Economic Development Authority.

 

“NMTC Transaction” has the meaning set forth in the Recitals.

 

“Note” means the promissory note of the Borrower in favor of the Lender
evidencing the Loan and provided in accordance with Section 2.2 hereof, as such
promissory note may be amended, modified, supplemented or replaced from time to
time.

 

“Officer’s Certificate” means one or more certificates certified by an
individual authorized to act on behalf of the Borrower and, to the extent
applicable, any constituent Person with respect to the Borrower.

 

“Permits” has the meaning provided in Section 4.1(h).

 

“Permitted Lender Transferees” One or more of the following:  (i) one or more of
the following: an insurance company, bank, savings and loan association,
investment bank, trust company, commercial credit corporation, pension plan,
pension fund, pension fund advisory firm, mutual fund, real estate investment
trust or governmental entity or plan; or (ii) an investment company, money
management firm or a “qualified institutional buyer” within the

 

6

--------------------------------------------------------------------------------


 

meaning of Rule 144A under the Securities Act of 1933, as amended; or (iii) an
institution substantially similar to any of the foregoing, which, in the case of
each of the sub-clauses of this definition, has at least $300,000,000 in total
assets (in name or under management), and is regularly engaged in the business
of making or owning commercial real estate loans or commercial loans or
mezzanine loans (or interests therein) similar to the loans described herein;
(iv) any entity Controlled (as defined below) by or Controlling, or under common
Control with, any of the entities described in clauses (i)-(iii) above, or (v) a
governmental entity. (“Control” means the ownership, directly or indirectly, in
the aggregate of more than fifty percent (50%) of the beneficial ownership
interests of an entity and the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of an entity,
whether through the ability to exercise voting power, by contract or otherwise,
and “Controlled” and “Controlling” have the meaning correlative thereto).

 

“Permitted Liens” means (i) Liens created by, under or in connection with this
Agreement or the other Loan Documents, if any, in favor of the Lender,
including, without limitation, the lien created by the Pledge, (ii) Liens which
exist for taxes and assessments not yet due and payable and (iii) any Liens of
record which exist with respect to the Project at the time of the acquisition of
the Project, are approved by the Lender hereunder and which do not have a
Material Adverse Effect on the UTHTCs and/or the Certificates.

 

“Permitted Transfer” means (a) the direct or indirect transfer in any Upper Tier
Entity to one or more Family Members for estate planning purposes, provided that
the transferor of any such interest shall at all times retain all
decision-making authority with respect to such transferred interest, including
all voting and consent rights with respect thereto, (b) the direct or indirect
transfer, in one or a series of transactions, in any Upper Tier Entity;
provided, however, that as a condition to each such transfer set forth in (a) or
(b) above: (i) the Lender shall receive not less than thirty (30) days prior
written notice with respect to any direct transfer by an Upper Tier Entity of
its direct interests in the Borrower, including, without limitation, the name of
the proposed transferee and the date the transfer is expected to be effective,
and the Lender shall be informed of any indirect transfer of any interests in
the direct or indirect constituent members of any Upper Tier Entity which such
Upper Tier Entity receives, or has the right to consent to, pursuant to its
organizational documents, by such Upper Tier Entity delivering notice thereof to
the Lender, (ii) the transferee must be in full compliance with all applicable
orders, rules, regulations and recommendations of The Office of Foreign Assets
Control of the U.S. Department of the Treasury and must not be listed on any
restricted list published by the Federal Government of the United States of
America, (iii) at all times Nicolas Berggruen shall continue to own (legally and
beneficially), directly or indirectly, no less than a forty percent (40%)
interest in RBH Partners, LLC, and (iv) at all times Ron Beit-Halachmy shall
(A) continue to control, directly or indirectly, the Borrower, and (B) continue
to own (legally and beneficially), directly or indirectly, no more than a
twenty-five percent (25%) interest in the Borrower.

 

“Person” means any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, joint stock company, bank, trust, estate,
unincorporated organization, any federal, state, county or municipal government
(or any agency or political subdivision thereof), endowment fund or any other
form of entity.

 

7

--------------------------------------------------------------------------------


 

“Pledge” means, that certain Pledge and Security Agreement made by the Borrower
for the benefit of the Lender, in the form attached hereto as Exhibit B, to be
executed on the date hereof.

 

“Pledged Collateral” means all of the Borrower’s (or an Affiliate’s) right,
title and interest as the owner of the Certificate (prior to transferring same
to Lender), including, without limitation, all of the following now owned or at
any time hereafter acquired by the Borrower, or in which the Borrower now has or
at any time in the future may acquire any right, title or interest: (a) all
certificates, instruments or other writings representing or evidencing interest
in the UTHTCs, including, but not limited to, the Certificate, the Annual
Compliance Letters, the Tax Credit Transfer Certificate or any of the other
items referred to in the preceding clause, and all accounts and general
intangibles arising out of, or with respect to any of the foregoing interests;
(b) any and all moneys or property due and to become due to the Borrower now or
in the future with respect to the foregoing interests, or to which the Borrower
may now or in the future be entitled in its capacity as owner of the foregoing
interests, as may be applicable; (c) all rights of the Borrower pursuant to all
agreements, if any, to which the Borrower is a party from time to time that
relate to its ownership of the foregoing interests; and (d) to the extent not
otherwise included, all proceeds of or from any or all of the foregoing.

 

“Project” means the Teachers Village Project, an approximately 422,628 square
foot mixed use development consisting of three (3) charter schools, a day care
center, approximately 205 residential rental housing units (each component
thereof as described in the Business Plan being a “Residential Component”) and
approximately 63,000 square feet of retail space to be located on and/or
adjacent to Halsey Street in the City of Newark, New Jersey.

 

“Project Budget” means the budget for the Project, as approved by the Lender.

 

“Property” means the land identified on Exhibit A attached hereto and the
building, structures and improvements now or hereafter situated thereon.

 

“Proposed Financing” has the meaning provided in Section 2.5(b).

 

“Proposed Financing Notice” has the meaning provided in Section 2.5(b).

 

“Proposed Term(s)” has the meaning provided in Section 2.5(b).

 

“QALICB” has the meaning provided in the Recitals of this Agreement.

 

“QLICIs” has the meaning provided in the Recitals of this Agreement.

 

“Second Funding” has the meaning provided in Section 2.1(a).

 

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, and other governmental
charges now or hereafter levied or assessed or imposed against the Borrower
and/or the Property (or any portion thereof) or rents therefrom or which may
become Liens.

 

“Tax Credit Transfer Certificate” has the meaning set forth in Section 5.6(e).

 

8

--------------------------------------------------------------------------------


 

“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by the Borrower and any other Person which is an Affiliate of
the Borrower pursuant to the Loan Documents.

 

“Third Party Terms” has the meaning provided in Section 2.5(d).

 

“Upper Tier Entity” shall mean, individually and collectively as the context
requires, (a) TRB Newark Assemblage, LLC, (b) TRB Newark TRS, LLC, (c) RBH
Partners, LLC and RBH Capital, LLC.

 

“UTHTCs” has the meaning provided in the Recitals of this Agreement.

 

Section 1.2                                    Principles of Construction.

 

All references to sections, schedules and exhibits are to sections, schedules
and exhibits in or to this Agreement unless otherwise specified.  Unless
otherwise specified, the words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The words
“includes”, “including” and similar terms shall be construed as if followed by
the words “without limitation”.  Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, as may
be modified herein.

 

ARTICLE II

 

GENERAL

 

Section 2.1                                    Commitment and Loan.

 

(a)                                 Commitment and Advances of the Loan. 
Provided that no Event of Default has occurred and is continuing (provided,
however, that the Lender shall have no obligation to accept a cure of any Event
of Default) hereunder and the Borrower has satisfied, or caused to be satisfied
all of the conditions precedent set forth in this Agreement with respect to each
advance, the Lender will advance and the Borrower will accept installments of
the Loan.  Advances of the Loan shall be made available to the Borrowers in two
tranches, as follows: (i) an initial tranche (the “Initial Funding”) in the
amount of Thirteen Million Four Hundred Ninety One Thousand Five Hundred Eighty
Two Dollars ($13,491,582), which tranche shall be made available upon the terms
and conditions of this Agreement, including, without limitation, the
satisfaction of the conditions set forth in Section 3.1, and (ii) a second
tranche (the “Second Funding”) in the amount of Five Million Three Hundred Two
Thousand Six Hundred Sixty Nine Dollars ($5,302,669), which tranche shall be
made available upon the terms and conditions of this Agreement, including,
without limitation, the satisfaction of the conditions set forth in Section 3.2.

 

(b)                                 Uses.  The parties acknowledge and agree
that a portion of the proceeds of the Initial Funding in the amount of
$9,397,082 shall be used by the Borrower to make a capital

 

9

--------------------------------------------------------------------------------


 

contribution to the Leverage Lender in order for the Leverage Lender to make the
Leverage Loan and the remaining portion of the Initial Funding, in the amount of
$4,094,500, shall be used by the Borrower to repay a portion of the outstanding
amount of the Predevelopment Loan and to fund a six (6) month interest reserve
for the extension of the repayment date of said Predevelopment Loan.  In
addition, the parties acknowledge and agree that the Borrower shall use proceeds
of the Second Funding to make a capital contribution to the QALICB which the
QALICB will use for construction costs of the Project.

 

(c)                                  The Note.  The Borrower’s obligation in
respect of the Loan shall be evidenced by the Note, in the form of Exhibit C
attached hereto, in the principal amount of $18,794,251, delivered to the Lender
on the date hereof.  The Note shall bear interest as provided herein.  The Note
shall be entitled to the benefits of this Agreement and secured by the Pledge
and the other Loan Documents.

 

(d)                                 Security.  As security for the Loan, on the
Closing Date, the Borrower shall grant to the Lender a first priority security
interest in the Pledged Collateral, in the form of the Pledge.

 

Section 2.2                                    Repayment of Loan.

 

(a)                                 Amortization.  During the construction of
the Project, interest shall accrue on a quarterly basis and shall be added to
the principal amount outstanding under the Loan, but shall not be payable, on
the Loan at the Interest Rate.  Commencing on December 31, 2014, the Loan shall
be repaid in equal annual installments of principal and interest, on the last
day of each calendar year, pursuant to the attached amortization schedule,
attached hereto as Exhibit G (the “Amortization Schedule”).

 

(b)                                 Prepayment of the Loan.  The Loan may be
repaid at any time without a prepayment fee or charge.

 

(c)                                  Additional Borrowing.  Amounts borrowed
hereunder and repaid may not be re-borrowed.

 

(d)                                 Principal Outstanding.  Notwithstanding any
prepayment of the Loan, any and all amounts of the Loan that remain unpaid,
whether, principal, interest or otherwise, shall be immediately due and payable
on the Maturity Date.

 

Section 2.3                                    Interest Rate.

 

(a)                                 Interest.  The Loan shall bear interest at a
rate of 8.65319% per annum.

 

(b)                                 Default Rate.  Notwithstanding the
foregoing, from and after the occurrence and during the continuance of an Event
of Default (provided, however, that the Lender shall have no obligation to
accept a cure of any Event of Default), the Loan shall bear interest at the
Default Rate.  Payment or acceptance of the increased rates provided for in this
Section 2.3(b) is not a permitted alternative to timely payment or full
performance by the Borrower and shall not constitute a waiver of any Default or
Event of Default or a waiver in

 

10

--------------------------------------------------------------------------------


 

respect of this Agreement or any other Loan Document and shall not otherwise
prejudice or limit any rights or remedies of the Lender.

 

Section 2.4                                    Payments and Computations.

 

(a)                                 Making of Payments.  All payments hereunder
or under any other Loan Document shall be made to the Lender, in U.S. Dollars in
immediately available funds to such account as the Lender may instruct the
Borrower in a written notice delivered to the Borrower at least five
(5) Business Days prior to the applicable payment date no later than 3:00 PM
(New York time) on the date when due.  Payments received after such time shall
be deemed to have been received on the next succeeding Business Day.  Whenever
any payment hereunder shall be stated to be due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and shall include interest for the period of such extension.  Commencing on
December 31, 2014 or the next Business Day thereafter and continuing on the
annual anniversary of said date (each a “Payment Date”), payments of principal
and interest shall be made pursuant to the Amortization Schedule.

 

(b)                                 Payments by Tax Credit Transfer
Certificates.  Notwithstanding anything in Section 2.4(a) to the contrary, in
lieu of making a payment in cash on a Payment Date, the Borrower may, on or
prior to a Payment Date, deliver to the Lender an Annual Compliance Letter,
which entitles the Lender, via the Tax Credit Transfer Certificate, to claim ten
percent (10%) of the total UTHTCs transferred to the Lender by the Borrower as
evidenced by the Tax Credit Transfer Certificate.  As a result of the transfer
and assignment of such Annual Compliance Letter, together with the Tax Credit
Transfer Certificate to Lender, a portion of the amount of the principal and
interest outstanding with respect to the Loan in the amount set forth on the Tax
Credit Transfer Certificate (i.e. ten percent (10%) of the total UTHTCs as
transferred) shall be deemed to have been repaid and the UTHTCs so transferred
shall be deemed to have been conveyed at a value that is not less than 75% of
each such UTHTC.

 

(c)                                  Computations.  Interest payable on the Loan
shall be calculated on an annual basis and computed on the basis of the actual
number of days elapsed in the period in question (i.e., with respect to the
interest due on a given date, from and including the date of the last payment,
as applicable, to but excluding the date of current payment) over a year of 365
days and the actual number of days in such year.

 

(d)                                 Compensation for Taxes.  The Borrower shall
indemnify the Lender for the full amount of taxes (other than income taxes,
franchise taxes or taxes imposed on or measured by net capital) imposed by any
Governmental Authority on (i) the Loan, (ii) amounts payable or paid to the
Lender hereunder or under any other Loan Document, or (iii) any taxes payable
under this Section 2.4(c), and any liability (including penalties, interest, and
expenses) arising therefrom or with respect thereto.  Payment under this
indemnification shall be made within fifteen (15) Business Days after the date
the Lender makes written demand therefor. The agreements and obligations of the
Borrower contained in this Section 2.4(c) shall survive the payment in full of
the Loan and the termination of this Agreement.

 

(e)                                  Interest on Late Payments.  Any amount that
is not paid when due and payable hereunder or under any other Loan Document
shall bear interest at the Default Rate

 

11

--------------------------------------------------------------------------------


 

(provided that, if the terms of Section 2.3(b) shall be applicable with respect
to an amount owed to the Lender, then this Section 2.4(d) shall not be
applicable).  Payment or acceptance of the increased rates provided for in this
Section 2.4(d) is not a permitted alternative to timely payment or full
performance by the Borrower and shall not constitute a waiver of any Default or
Event of Default or a waiver in respect of this Agreement or any other Loan
Document and shall not otherwise prejudice or limit any rights or remedies of
the Lender.

 

Section 2.5                                    Future Project Financing Rights.

 

(a)                                 Financing of Phase III of the Project.  The
Borrower and the Lender acknowledge and agree that if the Borrower (or any
Affiliate or subsidiary thereof) seeks to finance any remaining portion of the
Project, then Borrower is hereby committed to do so with the Lender on terms and
conditions which are substantially the same terms and conditions as have been
entered into with respect to the rest of the Project that was financed as of
February, 2012 and on the date hereof so long as the Lender agrees to provide
all such sought financing (i.e., debt and equity).

 

(b)                                 Financing.  The Borrower shall provide the
Lender with a first opportunity to provide Financing that the Borrower may be
seeking in connection with any and all real estate projects within a one-quarter
(1/4) mile radius of the Project (a “Future Project”), because the parties
recognize that any future financing with a third party for such a Future Project
may put the Loan and/or the Lender at additional risk.

 

(c)                                  Proposal.  If the Borrower (or an Affiliate
thereof) seeks Financing for a Future Project (the “Proposed Financing”), the
Borrower (or an Affiliate thereof), shall provide the Lender with written notice
(the “Proposed Financing Notice”) of the Proposed Financing.  In connection with
the delivery of the Proposed Financing Notice, the Borrower (or an Affiliate
thereof) shall deliver to the Lender (i) the information with respect to such
Proposed Financing as described on Exhibit H attached hereto to the extent
relevant to such Proposed Financing, and (ii) the following terms from the
applicable Proposed Financing (each, a “Proposed Term” and collectively, the
“Proposed Terms”): (A) the principal amount; (B) the term; (C) the interest
rate; (D) the items to be guaranteed and the indemnities to be provided; and/or
(E) equity pricing and contribution schedule, depending on the type of Proposed
Financing.

 

(d)                                 Response.  Following the Lender’s receipt of
a Proposed Financing Notice, the Lender shall have the one-time option,
exercisable by written notice to the Borrower (or its Affiliate), given within
fifteen (15) Business Days after the Lender’s receipt of the information with
respect to the Proposed Financing described in Section 2.5(b) above, to elect to
provide the Proposed Financing upon the Proposed Terms.  If the Lender exercises
such option, the Borrower (or its Affiliate) and the Lender shall thereafter
negotiate the definitive documents in respect of such Financing upon the
Proposed Terms and upon such other reasonable terms as the Borrower (or its
Affiliate) and Lender mutually agree upon.  Notwithstanding the forgoing, if the
parties fail to close on the Proposed Financing for any reason on or before the
outside date for closing set forth in Lender’s term sheet or commitment, then
the Borrower (or its Affiliate) may proceed to consummate such Proposed
Financing with any third party but solely on Third Party Terms (as such term is
defined below) and the Lender shall be deemed to have waived its rights under
this Section 2.5 to provide the Proposed Financing that was the subject of the

 

12

--------------------------------------------------------------------------------


 

Proposed Financing Notice (but shall retain such rights with respect to any
other Proposed Financing).

 

(e)                                  Rejection.  If the Lender fails to exercise
its right to provide the Proposed Financing that is the subject of the Proposed
Financing Notice by providing to the Borrower a term sheet for all portions of
such Proposed Financing or confirming, in writing, that the Lender will provide
such Proposed Financing on the terms and conditions set forth in the Proposed
Terms, as aforesaid, within fifteen (15) Business Days of the date that the
Lender receives the information described in Section 2.5(b) above, then the
Lender shall be deemed to have waived its rights under this Section 2.5 to
provide the Proposed Financing that is the subject of the applicable Proposed
Financing Notice and the Borrower (or its Affiliate) shall have the absolute
right to consummate such Proposed Financing with any third party upon the
Proposed Terms or upon terms which are more favorable to the Borrowers or the
Companies, as applicable (the “Third Party Terms”), provided, however, that if
one or more of the Proposed Terms of the Third Party Terms is less favorable to
the Borrower (or its Affiliate) than the corresponding Proposed Term, then the
Borrower (or its Affiliate) shall provide the Lender with the right to provide
the Proposed Financing, to be exercised upon ten (10) Business Days of receipt
of the applicable Third Party Terms, upon any such Third Party Terms as the
Borrower (or its Affiliate) is willing to accept (the “Acceptable Third Party
Terms”); provided, further, however, that if the Lender elects not to provide
the Proposed Financing upon the Acceptable Third Party Terms, then the Borrower
(or its Affiliate) shall have the absolute right to consummate such Proposed
Financing upon the Acceptable Third Party Terms with any third party other than
Lender.

 

(f)                                   The terms and provisions of this
Section 2.5 shall be in force and effect for until September 12, 2022. 
Furthermore, in the event of any termination of this Agreement, the terms and
provisions of this Section 2.5 shall nevertheless survive and be applicable,
without modification, until September 12, 2022.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1                                    Conditions Precedent to the
Making of the Initial Funding.  The obligation of the Lender to make the Initial
Funding of the Loan to the Borrower is subject to the fulfillment of the
following conditions precedent to the satisfaction of the Lender:

 

(a)                                 Representations and Warranties; Compliance
with Conditions.  The representations and warranties of the Borrower contained
in this Agreement or any other Loan Document shall be true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on and as of such date, and no Event of Default shall have occurred and be
continuing (provided, however, that Lender shall have no obligation to accept a
cure of any Event of Default); and the Borrower shall be in compliance in all
material respects with all terms and conditions set forth in this Agreement and
in each other Loan Document on its part to be observed or performed;

 

13

--------------------------------------------------------------------------------

 

(b)                                 Agreement, Note and Pledge.  The Lender
shall have received (i) this Agreement, duly executed and delivered by the
Borrower, (ii) the Note, duly executed and delivered by the Borrower, and
(iii) the Pledge, duly executed and delivered by the Borrower;

 

(c)                                  Guaranty.  The Lender shall have received
the Guaranty of Recourse Obligations, duly executed and delivered by the
Guarantor;

 

(d)                                 Costs; Expenses; Fees.  The Borrower shall
have paid all of the Lender’s reasonable out-of-pocket costs, expenses and fees
(including the legal fees and expenses of counsel for the Lender) incurred with
respect to the Loan;

 

(e)                                  Delivery of Other Loan Documents.  The
Lender shall have received fully executed copies of any and all other Loan
Documents required to be executed as of the Closing Date;

 

(f)                                   Related Documents.  Each additional
document not specifically referenced herein, but relating to the transactions
contemplated herein, shall have been duly authorized, executed and delivered by
the Borrower, the Guarantor and/or any other applicable party, as applicable,
and the Lender shall have received and approved certified copies thereof;

 

(g)                                  Delivery of Organizational Documents.  The
Borrower shall deliver or cause to be delivered to the Lender copies certified
by the Borrower of all of its organizational documentation and/or the formation,
structure, existence, good standing and/or qualification to do business,
including good standing certificates, qualifications to do business in the
appropriate jurisdictions, resolutions authorizing the entering into of the Loan
Documents and incumbency certificates;

 

(h)                                 Opinions of Counsel.  The Lender shall have
received opinions of the Borrower’s counsel with respect to due execution,
delivery, authority, enforceability of the Loan Documents by the Borrower and
such other matters as the Lender may reasonably require with respect to the
Borrower’s receipt of the UTHTCs and the Certificates, all such opinions in
form, scope and substance satisfactory to the Lender and its counsel in their
discretion, reasonably exercised;

 

(i)                                     Completion of Proceedings.  All limited
liability company proceedings taken or to be taken by the Borrower (and any
other applicable entities) in connection with the transactions contemplated by
this Agreement and other Loan Documents shall be reasonably satisfactory in form
and substance to the Lender, and the Lender shall have received all such
counterpart originals or certified copies of such documents as the Lender may
reasonably request;

 

(j)                                    Searches.  The Lender shall have received
and approved satisfactory judgment, lien, UCC, bankruptcy and litigation
searches with respect to the Borrower and the Guarantor;

 

(k)                                 Insurance.  The Lender shall have received
and approved valid certificates of insurance evidencing property (to the extent
applicable) and liability insurance coverage, satisfactory to the Lender in its
reasonable discretion, and evidence of the payment of all

 

14

--------------------------------------------------------------------------------


 

premiums for the existing policy period.  The Lender shall be included as an
“additional named insured” under such policies;

 

(l)                                     Financial Statements.  A copy of the
most recent financial statements of the Guarantor and the Borrower that have
been prepared in accordance with cash basis accounting;

 

(m)                             Compliance With Law.  Lender shall have received
and approved satisfactory evidence that the Borrower is in compliance with all
governmental rules and regulations including, without limitation, compliance
with the PATRIOT Act;

 

(n)                                 Survey.  The Lender shall have received and
approved surveys of the Property (and any existing improvements thereon);

 

(o)                                 Intentionally Deleted.

 

(p)                                 Environmental Reports.  The Lender shall
have received copies of the Phase I environmental reports in respect of the
Property, together with any remedial action plan with respect to any
environmental condition noted for remediation in any such report;

 

(q)                                 Appraisal.  The Lender shall have received
an appraisal of the Property, which appraisal shall be reasonably satisfactory
in form and substance to the Lender from an appraiser reasonably satisfactory to
the Lender;

 

(r)                                    Zoning.  The Lender shall have received a
zoning opinion of the Property or other evidence of site plan approvals in form
and substance satisfactory to the Lender;

 

(s)                                   Tax:  The Lender shall have received and
reviewed all tax matters pertaining to the UTHTCs and the receipt of reasonably
satisfactory tax opinions with respect to the UTHTCs;

 

(t)                                    NMTC:  The NMTC Transaction shall close
simultaneously with the transaction contemplated by this Agreement;

 

(u)                                 Direct Loan:  The Direct Loan shall close
simultaneously with the transaction contemplated by this Agreement;

 

(v)                                 CRDA Loan:  The CRDA Loan shall close
simultaneously with the transaction contemplated by this Agreement;

 

(w)                               Due Diligence:  The Lender shall have
completed all of its due diligence that is reasonable and customary for an
investment in UTHTCs; and

 

(x)                                 Other Documents.  The Lender shall have
received such other documents and materials in respect of the Borrower, the
Guarantor, the Project and the UTHTCs, as may be reasonably requested by the
Lender.

 

15

--------------------------------------------------------------------------------


 

Section 3.2                                    Conditions Precedent to the
Making of the Second Funding.  The obligation of the Lender to make the Second
Funding of the Loan to the Borrower is subject to the fulfillment of the
following conditions precedent to the satisfaction of the Lender:

 

(a)                                 Representations and Warranties; Compliance
with Conditions.  The representations and warranties of the Borrower contained
in this Agreement or any other Loan Document shall be true and correct in all
material respects on and as of the date of the funding of the Second Funding
with the same effect as if made on and as of such date, and no Event of Default
shall have occurred and be continuing (provided, however, that Lender shall have
no obligation to accept a cure of any Event of Default); and the Borrower shall
be in compliance in all material respects with all terms and conditions set
forth in this Agreement and in each other Loan Document on its part to be
observed or performed;

 

(b)                                 Back-Up Documentation.  The Lender shall
have received evidence satisfactory to it in its reasonable discretion, that the
proceeds of the Second Funding shall be used for costs set forth in the Project
Budget for the Project.

 

(c)                                  Date:  The Second Funding shall not be
advanced prior to September 30, 2013.

 

(d)                                 Gap Analysis.  The Borrower shall provide to
Lender evidence satisfactory to Lender that that gap analysis permitting only a
portion of the Project to be completed in order to obtain a sufficient amount of
UTHTCs for the Borrower to satisfy its obligations under this Loan Agreement has
been approved by NJEDA.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF
THE BORROWER

 

Section 4.1                                    Representations and Warranties of
the Borrower.  The Borrower hereby represents and warrants to the Lender on and
as of the Closing Date, and on and as of the date of any advance of the Loan,
that:

 

(a)                                 Organization.  The Borrower has been duly
formed or organized and is validly existing and is in good standing with
requisite power and authority to own its properties and to transact its
businesses in which it is now engaged.  The Borrower is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its respective properties, businesses and
operations.  The Borrower, and to Borrower’s Knowledge, the Guarantor, possesses
all rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own their properties and to operate the businesses in
which it is now engaged (or will be engaged).

 

(b)                                 Proceedings.  All necessary action has been
taken by the Borrower to authorize the execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower is a party. 
This Agreement and such other Loan Documents have been duly authorized, executed
and delivered by the Borrower and, to Borrower’s Knowledge, the Guarantor and
constitute the Borrower’s and, to Borrower’s Knowledge,

 

16

--------------------------------------------------------------------------------


 

Guarantor’s legal, valid and binding obligations enforceable against them in
accordance with their respective terms, subject, as to enforceability, to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally and general principles of equity (regardless of whether enforcement is
sought in a proceeding in equity or at law).

 

(c)                                  No Conflicts.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
is a party will not conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien (other than pursuant to the Loan Documents) upon any of
its properties or assets pursuant to the terms of any indenture, mortgage, deed
of trust, loan agreement, partnership agreement, operating agreement, trust
agreement or other material agreement or instrument to which the Borrower is a
party or by which the Borrower or any of the Borrower’s properties or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Borrower or the Borrower’s properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any court or any such regulatory authority or other
governmental agency or body required for the execution, delivery and performance
by the Borrower of this Agreement or any other Loan Documents to which the
Borrower is a party has been obtained and is in full force and effect in all
material respects.

 

(d)                                 Litigation.  There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
agency now pending or, to Borrower’s Knowledge, threatened in writing against or
affecting the Borrower, the Project, the Property or, to Borrower’s Knowledge,
the Guarantor, which actions, suits or proceedings, alone or in the aggregate
would have a Material Adverse Effect on the Borrower, the Guarantor, the Project
or the Property.

 

(e)                                  Agreements.  None of the Borrower nor, to
Borrower’s Knowledge, the Guarantor is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which it is bound, which would have a Material Adverse Effect on the Guarantor
or the Project or the Borrower.

 

(f)                                   No Bankruptcy Filing.  Neither the
Borrower, nor to Borrower’s Knowledge, the Guarantor is contemplating either the
filing of a petition under any state or federal bankruptcy or insolvency laws or
the liquidation of its assets or property, and to Borrower’s Knowledge, no
Person is contemplating the filing of any such petition against them.

 

(g)                                  Full and Accurate Disclosure.  No statement
of fact made by the Borrower, or to Borrower’s Knowledge, the Guarantor in this
Agreement or in any of the other Loan Documents to which same is a party
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.

 

(h)                                 Compliance.  The Borrower, and, to
Borrower’s Knowledge, the Guarantor, has obtained and maintains (or will obtain
and maintain) in full force and effect all

 

17

--------------------------------------------------------------------------------


 

applicable licenses, permits, certificates and waivers (“Permits”) from all
Governmental Authorities having jurisdiction thereover required as of the date
hereof to operate its businesses and to occupy, operate and use all of its
properties in the manner in which they are currently operated, and all such
Permits are valid and in full force and effect.

 

(i)                                     Taxes.  The Borrower, and, to Borrower’s
Knowledge, the Guarantor, have filed, caused to be filed or will file, all
material tax returns (federal, state, local and foreign) required to be filed
(subject to extensions permitted by applicable law) and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and have paid
all other taxes (including intangible fees, assessments and other governmental
charges taxes) owing (or necessary to preserve any Liens in favor of the
Lender), by them, except for such taxes which are not yet delinquent.  The
Borrower, and to Borrower’s Knowledge, the Guarantor, are not aware of any
proposed material tax assessments against it.  No extension of time for
assessment or payment by it of any federal, state or local tax is in effect,
except as permitted by applicable law.

 

(j)                                    Not a Foreign Person.  The Borrower is
not a “foreign person” within the meaning of §1445(f)(3) of the Bankruptcy Code.

 

(k)                                 Enforceability.  The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by the
Borrower, including the defense of usury, nor would the exercise of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable.

 

(l)                                     Organizational Structure.  The Borrower
shall be a limited liability company, duly organized, validly existing, and in
good standing under the laws of the State of New York and shall not:

 

(i)                                     Merge into or consolidate with any
Person or dissolve, terminate or liquidate in whole or in part without the prior
written consent of the Lender;

 

(ii)                                  Other than pursuant to a Permitted
Transfer, transfer or otherwise dispose of all or substantially all of its
assets or change its legal structure without the prior written consent of the
Lender;

 

(iii)                               Fail to preserve its existence as an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or formation, or amend, modify or terminate any
provisions of its organizational documents which relate to separateness or which
may hereafter be required by any of the Loan Documents;

 

(iv)                              Commingle its assets with the assets of any of
its general partners, managing members, affiliates or principals, or of any
other Person;

 

(v)                                 Incur any Indebtedness for borrowed money
not existing as of the date hereof which would cause the Borrower to breach the
terms of Section 5.7 hereof;

 

(vi)                              Fail to maintain its records, books of account
and bank accounts (if any) separate and apart from those of any other Person;

 

18

--------------------------------------------------------------------------------


 

(vii)                           Enter into any contract or agreement with any
Affiliate, except upon terms and conditions that are on an arm’s length basis;

 

(viii)                        Fail to diligently endeavor to correct any known
misunderstandings regarding the separate identity of itself and/or the QALICB;

 

(ix)                              Hold itself out to be responsible for the
debts of another Person in such amount or manner as would cause the Borrower to
breach the terms of Section 5.7 hereof;

 

(x)                                 Fail to file its own tax returns, if
required, unless part of the consolidated returns of another Person;

 

(xi)                              Enter into or consummate any transaction which
would, at the time entered into or consummated, render the Guarantor insolvent,
unable to meet their debts as they mature and without adequate capital to
conduct the business in which it is or proposes to be engaged;

 

(xii)                           Fail either to hold itself out to the public as
a legal entity separate and distinct from any other Person or to conduct its
business solely in its own name in order not to (A) mislead others as to the
identity with which such other party is transacting business or (B) suggest that
it is responsible for the debts of any third party;

 

(xiii)                        Hold itself out as or be designated as a
department or division of any other Person; and/or

 

(xiv)                       File or consent to the filing of any bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or any entity in which it has a direct or indirect ownership interest.

 

(m)                             UTHTCs.  The Borrower hereby represents and
warrants to Lender with respect to the UTHTCs that:

 

(i)                                     The Project is located within the urban
transit hub;

 

(ii)                                  The Project is a “mixed use” project as
defined under the New Jersey statutes governing the UTHTCs, and the entire
Project is being treated as a “qualified residential project” as defined in N.J.
Rev. Stat. § 34:1B-209.2, with capital investments totaling not less than
$50,000,000;

 

(iii)                               The Project is a “qualified residential
project” as defined in N.J. Rev. Stat. § 34:1B-209.2;

 

(iv)                              The Borrower, or an Affiliate thereof, has
successfully submitted all the relevant documentation required to be submitted
prior to the date hereof and received conditional approval of its UTHTC amount
from the NJEDA as required under N.J. Rev. Stat. § 34:1B-207, et. Seq., in the
amount of $39,456,741, as set forth in the “Approval Letter” from the NJEDA, as
such term is defined in N.J. Admin. Code 19:31-9.2, attached hereto Exhibit D;

 

19

--------------------------------------------------------------------------------


 

(v)                                 The Borrower, or an Affiliate thereof, is
not participating in the Business Employment Incentive Program grant pursuant to
N.J. Rev. Stat. § 34:1B-124, et seq., not receiving assistance from the Business
Retention and Relocation Assistance Grant Program pursuant to N.J. Rev. Stat. §
34:1B-112, et seq., not receiving incentives authorized by Municipal
Rehabilitation and Economic Recovery pursuant to N.J. Rev. Stat. § 52:27BBB-1,
et seq., and not receiving grants authorized by the InvestNJ Business Grant
Program Act pursuant to N.J. Rev. Stat. § 34:1B-237, et seq., based upon or
relating to the same capital investment and site that qualify for the UTHTCs, or
any other programs or grants that would jeopardize the Borrower’s, or an
Affiliate thereof, entitlement to the UTHTCs.

 

(n)                                 Project.  The Borrower has received, or
shall cause the QALICB to receive, all necessary approvals, permits and any
other documentation necessary from any Governmental Authorities, or otherwise,
to construct the Project as contemplated.

 

Section 4.2                                    Survival of Representations.  All
of the representations and warranties set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive the
issuance of the Loan.  All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents by the Borrower shall be
deemed to have been relied upon by the Lender, notwithstanding any investigation
heretofore or hereafter made by the Lender and shall be deemed to be relied on
by the Lender in connection with each advance of the Loan made hereunder.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Section 5.1                                    Information Covenants.  The
Borrower will furnish to Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available and in any event within one hundred twenty (120) days after the close
of each fiscal year of the Borrower, a balance sheet of the Borrower at the end
of such fiscal year together with related statements of income, and retained
earnings and of cash flows for such fiscal year (and annual cash flow
projections), all in reasonable detail and examined by independent certified
public accountants reasonably acceptable to the Lender whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
accrual basis accounting (except for changes with which such accountants concur)
and shall not be qualified as to the scope of the report or as to the status of
the Borrower as a going concern, all of the foregoing to be in reasonable detail
and in form and substance satisfactory to Lender in its reasonable discretion.

 

(b)                                 Business Plan. Annually, not later than upon
the anniversary of this of this Agreement, the Borrower shall provide to the
Lender any and all updates that have occurred to the Business Plan.

 

(c)                                  Officer’s Certificate.  At the time of
delivery of the financial statements provided for in Section 5.2(a) hereof, an
Officer’s Certificate of the applicable Borrower, certified by Ron
Beit-Halachmy, which, if it includes a statement that a Default or an Event of

 

20

--------------------------------------------------------------------------------


 

Default exists, shall specify the nature and extent thereof and what action the
Borrower proposes to take with respect thereto.

 

(d)                                 Auditor’s Reports: Tax Returns.  Promptly
upon receipt thereof, (i) a copy of any other report or “management letter”
submitted by independent accountants to the Borrower in connection with any
annual, interim or special audit or review of the books of the Borrower and
(ii) if requested by the Lender, a copy of the Borrower’s federal tax return.

 

(e)                                  Environmental Reports.  Promptly upon
transmission thereof, or receipt by, the Borrower or the QALICB, copies of any
filings and registrations with, and reports to, the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters.

 

(f)                                   Status of the Project.  Promptly upon
receipt thereof (but in any event within five (5) Business Days), copies of any
and all notices or information of any material adverse effect on the Project or
the ability to complete the Project, develop same in accordance with the
Business Plan and/or the ability to receive the UTHTCs and the Certificates.

 

(g)                                  Other Information.  With reasonable
promptness upon any such request, such other information regarding the business,
properties or financial condition of the Borrower, as the Lender may reasonably
request.

 

(h)                                 Notice of Default, Casualty, Condemnation or
Litigation.  Promptly after (but in any event within five (5) Business Days
after) the Borrower obtains knowledge thereof, the Borrower will give written
notice to the Lender, of the occurrence of any of the following with respect to
the Borrower: (i) the occurrence of a Default which is reasonably likely to have
a Material Adverse Effect, specifying the nature and existence thereof and what
action the Borrower proposes to take with respect thereto, (ii) commencement of
any litigation, arbitration or governmental proceeding against the Borrower in
respect of environmental matters in which damages are sought or environmental
remediation demanded which exceeds $250,000 in any instance or $350,000 in the
aggregate or which is reasonably likely to otherwise materially adversely affect
the business, properties, assets or condition (financial or otherwise) of the
Borrower, (iii) the commencement of any litigation, arbitration or governmental
proceeding against the Borrower in which damages are sought which exceeds
$50,000 in any instance or $100,000 in the aggregate and which is reasonably
likely to otherwise materially adversely affect the business, properties, assets
or condition (financial or otherwise) of the Borrower, taken as a whole,
(iv) any levy of an attachment, execution or other process against its assets
which exceeds $150,000 in the aggregate, (v) with respect to the Borrower, the
occurrence of a Default by reason of an event of default under any other
agreement for borrowed money, (vi) any casualty or condemnation of the Property
likely to result in award or proceeds in excess of $100,000 or (vii) the
institution of any proceedings involving, or the receipt of written notice of
potential liability or responsibility for, any violation, or alleged violation
of any federal, state or local law, rule or regulation, including but not
limited to, regulations promulgated under the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. §§ 6901 et seq., regulating the generation, handling or
disposal of any toxic or hazardous waste or substance or the release into the

 

21

--------------------------------------------------------------------------------


 

environment or storage of any toxic or hazardous waste or substance, the
violation of which could give rise to a material liability of, or a Material
Adverse Effect on the business, assets, properties or condition (financial or
otherwise) of the Borrower.

 

Section 5.2                                    Preservation of Existence and
Franchises.  The Borrower will do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, rights, franchises and
authority.

 

Section 5.3                                    Books, Records and Inspections. 
The Borrower will keep complete and accurate books and records of its
transactions in accordance with accrual basis accounting (or other reasonable
accounting standards reasonably acceptable to the Lender) applied on a
consistent basis.  The Borrower will permit, on reasonable notice and during
reasonable hours, officers or designated representatives of the Lender to visit
and inspect the Borrower’s books of account and records and any of its
properties or assets (in whomever’s possession) and to discuss the affairs,
finances and accounts of the Borrower with, and be advised as to the same by,
its officers, directors, partners and independent accountants. The Borrower
shall pay the reasonable out-of-pocket costs of (i) one such inspection on an
annual basis (provided the Lender determines to conduct such inspection) if
Lender retains a third party to conduct such inspection and (ii) any such
inspection and audit that may be conducted from time to time following an Event
of Default; otherwise, the costs of any such inspection and audit shall be borne
by the Lender.

 

Section 5.4                                    Compliance with Law.  The
Borrower shall comply, and shall cause the QALICB to comply, in all material
respects with all applicable laws, rules, regulations and orders of, and all
applicable restrictions imposed by all Governmental Authorities, in respect of
the Project, the conduct of its businesses and the UTHTCs.

 

Section 5.5                                    Ownership and Management of
Borrower.

 

(a)                                 The ownership structure of the Borrower
shall, at all times during the term of this Agreement, remain as it is on the
date hereof, subject to Permitted Transfers.

 

(b)                                 Ron Beit-Halachmy or an entity directly or
indirectly controlled by Ron Beit-Halachmy shall at all times control the
day-to-day operations of the Borrower with respect to the Project and all
financing pertaining thereto, including, but not limited to, this Loan and all
decision to be made with respect thereto and under the Borrower’s Operating
Agreement which are reasonably likely to have an effect on the Borrower as the
borrower of the Loan or on the Project.

 

(c)                                  In the event that Ron Beit-Halachmy or an
entity directly or indirectly controlled by Ron Beit-Halachmy is removed as the
manager of the Borrower pursuant to the terms of the Borrower’s Operating
Agreement, the manager may be replaced with a manager acceptable to the Lender
in the Lender’s sole and absolute discretion; provided, however, that such
replacement manager or an Affiliate thereof shall replace the Guarantor under
the Guaranty of Recourse Obligations and the determination as to whether such
replacement guarantor is an acceptable replacement shall also be in the sole and
absolute discretion of the Lender.

 

22

--------------------------------------------------------------------------------

 

Section 5.6                                    Covenants re: UTHTCs.  In
connection with the UTHTCs, the Borrower, or an Affiliate thereof, shall, and/or
shall cause the QALICB, to:

 

(a)                                 timely comply with the terms and the
conditions set forth in the Approval Letter including, but not limited to, a
timely submission of progress reports that may be required by the NJEDA to
preserve the approval of the UTHTCs;

 

(b)                                 timely submit to the NJEDA a certification
of a certified public accountant of the eligible capital investment, or any
other additional information requested by the NJEDA, as required pursuant to
N.J. Admin. Code 19:31-9.7;

 

(c)                                  timely obtain, not less frequently than
annually, an Annual Compliance Letter.  Specifically, in the context of
obtaining the Annual Compliance Letter, the Borrower, or an Affiliate thereof,
shall timely furnish a report to the NJEDA in a format as may be determined by
the NJEDA which shall contain the following information:

 

(i)                                     documentary evidence that a deed
restriction has been recorded against each Residential Component of the
Project.  The deed restriction shall require that all residential units remain
residential units until the eligibility period has expired;

 

(ii)                                  evidence that the residential units of the
Project are not being used for non-residential purposes. Such evidence may
include, but is not restricted to, rental receipts, municipal records, and/or a
certification by a MAI appraiser or governmental official. Failure to submit a
copy of the annual report or submission of the annual report, without the
information required above, will result in forfeiture of any annual tax credits
to be received by the business or tax credit holder unless the NJEDA determines
that there are extenuating circumstances excusing the business or tax credit
transferee from the timely filing required. The NJEDA reserves the right to
audit any of the representations made and documents submitted in the annual
report; and

 

(iii)                               any other information requested by the
NJEDA;

 

(d)                                 comply with the requirement of the NJEDA
that twenty percent (20%) of the residential units within the Project are
required to be reserved for low or moderate income households, as those terms
are defined by the New Jersey Department of Community Affairs;

 

(e)                                  to the extent the Borrower repays the
Lender by transferring UTHTCs, the Borrower shall obtain from the Director of
the New Jersey Division of Taxation and the Chief Executive Office of the NJEDA,
a “Tax Credit Transfer Certificate,” as provided under N.J. Admin. Code
19:31-9.10, and in the form attached hereto as Exhibit E (a “Tax Credit Transfer
Certificate”).  Additionally, the Borrower (or an Affiliate thereof) shall
submit to the NJEDA an executed copy of this Agreement which states that the
consideration received by the business is not less than 75% of the transferred
UTHTCs, as provided under N.J. Admin. Code 19:31-9.10(b);

 

(f)                                   in the event of the sale or other
conveyance of the Project, in whole or in part, the Borrower (or an Affiliate
thereof) shall retain the UTHTCs and shall not assign UTHTCs to the purchaser,
unless explicitly agreed to by the Lender;

 

23

--------------------------------------------------------------------------------


 

(g)                                  at all times during the period the Loan
remains outstanding, the residential components of the Project shall constitute
the preponderance thereof as it existed at the time of certification of the
UTHTC amount (however, additions of commercial space to the Project shall not be
considered in this determination); and

 

(h)                                 not later than September 15, 2014 submit all
documentation necessary to receive from the Director of the Division of Taxation
the Certificate, which documentation shall detail, among other items, (i) the
total amount of the approved UTHTCs, (ii) the commencement of the eligibility
period and (iii) the annual reporting requirements of the business; provided,
however, notwithstanding anything to the contrary contained herein, if the
Borrower is unable to provide such documentation with respect to the entire
Project by September 15, 2014, the Borrower shall provide such documentation as
is necessary to enable the Borrower to receive a Certificate for an amount of
UTHTCs sufficient to repay the Loan on or before the Maturity Date and as
contemplated on the Amortization Schedule.

 

Section 5.7                                    Net Worth Covenant.  At all times
during the term of this Loan, the Borrower shall maintain a Net Worth (as
hereinafter defined) of not less than $20,000,000.  Furthermore, at all times
the Borrower shall not permit its ratio of contingent liabilities (other than
that for environmental indemnities) and Indebtedness to Net Worth to exceed 6 to
1.  For purposes of this Agreement, the term “Net Worth” means total assets plus
non-cash items (e.g., depreciation) minus total liabilities (exclusive of that
portion of the QLICIs made to the QALICB which are evidenced by (x) the Loan B
Notes and Loan C Notes (as such terms are defined in that certain Building Loan
Agreement, dated as of the date hereof, by and among the QALICB, the CDEs and
GSB NMTC Investor LLC, as administrative agent and (y) the Loan B Notes, Loan C
Notes and Loan D Notes (as such terms are defined in that certain Building Loan
Agreement, dated as of February 3, 2012, by and among Teacher’s Village School
QALICB Urban Renewal, LLC, NJCC CDE Essex LLC, Gateway SubCDE I, LLC and TD
Bank, N.A., as administrative agent) to the extent reflected as a liability in
the books and records of the Borrower), all as set forth in a financial
statement prepared by Borrower.  The Borrower shall provide to the Lender a
certification of compliance with the terms of this Section 5.7 annually upon the
anniversary of the date of this Agreement and otherwise within ten (10) business
days after a request therefor from the Lender.

 

Section 5.8                                    Costs of Enforcement.  In the
event (i) that this Agreement, the Note or any other Loan Document is put into
the hands of any attorney for collection, or for any other claim, suit or action
as against the Borrower, (ii) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of the Borrower or the Guarantor or an
assignment by the Borrower or the Guarantor for the benefit of its creditors, or
(iii) the Lender shall attempt to remedy any Default hereunder or incur any
expense with respect to any Default (whether or not involving collection
efforts), the Borrower shall be chargeable with and hereby agrees to pay all
reasonable costs incurred by the Lender as a result thereof, including costs of
collection and defense, including reasonable attorney’s fees (and experts’,
consultants’ and witnesses’ fees) in connection therewith and in connection with
any appellate proceeding or post-judgment action involved therein, which shall
be due and payable together with all required service or use taxes; provided,
however, that the Borrower shall not have any obligation to the Lender under
this section for any expense arising from any litigation commenced by the Lender

 

24

--------------------------------------------------------------------------------


 

to the extent the same is determined adversely to the Lender or otherwise arises
from the Lender’s gross negligence or willful misconduct.

 

Section 5.9                                    Estoppel Statement.  After
written request by the Lender, the Borrower shall within ten (10) Business Days
furnish the Lender with a statement, duly acknowledged and certified, setting
forth (i) the outstanding principal amount of the Loan, (ii) to Borrower’s
Knowledge, the then-current outstanding Debt, (iii) any offsets or defenses
known to Borrower’s Knowledge to the payment of the Debt, (iv) that this
Agreement, the Pledge and the other Loan Documents are in full force and effect
as the valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification and (v) such other matters as
the Lender may reasonably request.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, without prior written consent of
the Lender:

 

Section 6.1                                    Indebtedness.  The Borrower will
not incur any Indebtedness for borrowed money that will result in a breach by
the Borrower of the provisions of Section 5.7 hereof.

 

Section 6.2                                    No Amendment of Documents.  It
will not amend, modify or terminate, or permit the amendment, modification or
termination of, or waive any rights or consent to any matters under (i) the
Business Plan in any manner materially adverse to the Lender, or (ii) any of the
organizational documents of the Borrower; provided, however, that modifications
or amendments may be made to the Borrower’s Operating Agreement without Lender’s
consent if such modifications or amendments do not relate to the Pledged
Collateral, the Project, the Property or the management of Borrower (other than
a modification or amendment solely for the purposes of reflecting a change in
the manager or a change in the membership interests which is permitted pursuant
to the terms of this Agreement) and does not result in any impairment to the
rights of Lender with respect to the Loan, and notice of same is provided to
Lender no later than five (5) Business Days after the execution of such
modification or amendment.

 

Section 6.3                                    Liens.  Except for Permitted
Liens, the Borrower will not (i) contract, create, incur, assume or permit to
exist any Lien with respect to the UTHTCs and the Certificates unless same are
released from the Pledged Collateral pursuant to the terms of the Pledge,
(ii) sell any part of its properties or assets such that it shall cause a breach
by the Borrower of the terms of Section 5.7 hereof or (iii) assign any of its
right to receive income.

 

Section 6.4                                    Nature of Business.  It will not
engage in any business other than the businesses in which it is currently
engaged, and activities incidental thereto.

 

Section 6.5                                    Consolidation, Merger, Sale or
Purchase of Assets, Etc.  (a) The Borrower will not dissolve, liquidate, or wind
up its affairs, and (b) the Borrower will not (i) enter into any transaction of
merger or consolidation, (ii)  other than with respect to Permitted

 

25

--------------------------------------------------------------------------------


 

Transfers, issue or permit or suffer the issuance of any direct or indirect
ownership interests in the Borrower; or (iii) other than with respect to
Permitted Transfers, permit or suffer any direct or indirect transfers of
interest, including change in control, in the Borrower without the prior written
consent of the Lender.

 

Section 6.6                                    Intentionally Deleted.

 

Section 6.7                                    Transactions with Affiliates. 
The Borrower will not enter into any agreement, transaction or series of
transactions with any Affiliate other than such agreements as are entered into
on an arm’s length basis.

 

Section 6.8                                    Intentionally Deleted.

 

Section 6.9                                    Intentionally Deleted.

 

Section 6.10                             Intentionally Deleted.

 

Section 6.11                             Bankruptcy.  The Borrower will not file
a voluntary proceeding under the Bankruptcy Code.

 

Section 6.12                             Limitation on Certain Activities.  The
Borrower will not (and will not permit the QALICB to), without the prior written
consent of the Lender, which shall not be unreasonably withheld:

 

(a)                                 engage in any activity other than the
activities in which it is engaged in as of the Closing Date or any activities
incidental thereto;

 

(b)                                 execute any material agreements not in the
ordinary course of business or not required in accordance with a Business Plan;

 

(c)                                  commence, defend or settle any litigation,
or confess a judgment in excess of $250,000;

 

(d)                                 use the name “Goldman Sachs” or any variant
or representation thereof on any press release or other publicity or promotional
information issued by the Borrower or the Guarantor (or any of their Affiliates)
or any documents issued by or on behalf of the Borrower or the Guarantor (or any
of their Affiliates) and disseminated beyond their legal counsel, and the
parties to this transaction, or permit any such press release or other publicity
or promotional information to be disseminated without first offering the Lender
an opportunity to be referred to therein in a manner reasonably approved by the
Lender;

 

(e)                                  except as permitted pursuant to Section 6.2
hereof, amend or modify the organizational documents of the Borrower;

 

(f)                                   modify the Business Plan;

 

26

--------------------------------------------------------------------------------


 

(g)                                  cause the QALICB to sell or otherwise
dispose of the Project or any portion thereof if the Loan and all interest
accrued and fees thereon are not paid in full simultaneously therewith in
accordance with the terms of this Agreement;

 

(h)                                 other than as contemplated in the Business
Plan, cause the QALICB to commence or allow, without the prior written consent
of the Lender, any demolition, construction or other activity with respect to
the Project that is of a nature that any party performing such demolition,
construction or other activity would have a right to place a mechanic’s or
materialmen’s lien on the Property;

 

(i)                                     amend, modify or terminate, or permit
the amendment, modification or termination of, or waive any rights or consent to
any matters under the documents evidencing the NMTC Transaction, the Direct Loan
and/or the CRDA Loan;

 

(j)                                    alter the residential components of the
Project such that the residential components do not constitute the preponderance
thereof as it existed at the time of certification of the tax credit amount;
and/or

 

(k)                                 engage in any activities that could result
in recapture, reduction or forfeiture of UTHTCs.

 

ARTICLE VII

 

DEFAULTS

 

Section 7.1                                    Events of Default.  An Event of
Default shall exist upon the occurrence of any of the following specified events
(each, an “Event of Default”):

 

(a)                                 if any payment owed hereunder or under any
other Loan Document shall not be paid within five (5) Business Days of the date
that it is due;

 

(b)                                 if any portion of the Pledged Collateral is
transferred or encumbered in any manner, other than as contemplated herein or in
the Pledge, or any direct or indirect interest in the Borrower is transferred or
assigned, except for Permitted Liens or Permitted Transfers or as otherwise
permitted hereunder; or Section 5.5 shall be violated, and except for any
transfer of interests in the Borrower to trusts or entities wholly owned by the
Guarantor and/or immediate family members of the Guarantor established for the
purposes of, or to immediate family members in connection with, estate planning,
provided that the Guarantor continues to be the Controlling Person of the
Borrower and notice of same is provided to the Lender;

 

(c)                                  if any representation or warranty made by
the Borrower herein (including, but not limited to, Section 4.1(m) hereof) or in
any other Loan Document shall be knowingly false or misleading in any material
respect on or as of the date the representation or warranty was made;

 

(d)                                 if the Borrower, the Guarantor or the QALICB
shall make an assignment for the benefit of creditors, or if the Borrower or the
Guarantor shall generally not be paying their debts as they become due;

 

27

--------------------------------------------------------------------------------


 

(e)                                  if a receiver, liquidator or trustee shall
be appointed for the Borrower or the QALICB, or if the Borrower, the QALICB or
the Guarantor shall be adjudicated bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, the Borrower, the QALICB or the Guarantor nor if any
proceeding for the dissolution or liquidation of the Borrower or the QALICB
shall be instituted; provided, however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by the Borrower, the
QALICB or the Guarantor, as applicable, upon the same not being discharged,
stayed or dismissed within one hundred twenty (120) days;

 

(f)                                   if the Borrower attempts to assign or
encumber its rights under this Agreement or under any other Loan Document or any
interest herein or therein;

 

(g)                                  if an Event of Default as defined or
described in any of the other Loan Documents occurs;

 

(h)                                 if any Loan Document shall fail to be in
full force and effect or to give the Lender, in all material respects, the
liens, rights, powers and privileges purported to be created thereby for thirty
(30) days after the written notice to the Borrower from the Lender, or if the
Borrower or any other Person shall assert that the Pledge or any other Loan
Document is not in full force and effect or fails to give the Lender the liens,
rights, powers and privileges purported to be created thereby;

 

(i)                                     if there shall be a default on the part
of the Borrower with respect to this Agreement which is not otherwise specified
in any other subsection of this Section 7.1 where such failure continues for
(i) more than thirty (30) Business Days after written notice thereof, where the
same can be cured by the payment of money, and (ii) more than thirty (30) days
after written notice thereof, where the same cannot be cured by the payment of
money; provided, however, that, with respect to a default described in clause
(ii), if the failure is reasonably susceptible of cure but not within said
30-day period, then so long as the Borrower has promptly commenced and is
diligently prosecuting such cure to completion, said 30-day period shall be
extended by an additional sixty (60) days;

 

(j)                                    if the Borrower shall default beyond any
applicable notice, grace or cure periods in any of its obligations with respect
to any other Indebtedness for borrowed money in excess of $250,000, and the
exercise by the lender thereunder of any of its rights with respect thereto is
reasonably likely to have a Material Adverse Effect on the Borrower;

 

(k)                                 if the Borrower shall default beyond any
applicable notice, grace or cure periods in the observance or performance of any
material agreement or condition relating to any other Indebtedness in excess of
$250,000 or contained in any instrument or agreement evidencing, or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition causes the holder or holders
of such Indebtedness (or trustee or the agent on behalf of such holders) to
cause any such Indebtedness to become due prior to its stated maturity and such
action is reasonably likely to have a Material Adverse Effect on the Borrower;

 

28

--------------------------------------------------------------------------------


 

(l)                                     if any Indebtedness in excess of
$250,000 of the Borrower shall not be paid upon its scheduled maturity (as same
may be extended), shall be declared (or shall become) due and payable prior to
the stated maturity thereof or shall be required to be prepaid other than by a
regularly scheduled required prepayment prior to the stated maturity thereof;

 

(m)                             one or more final judgments or decrees in excess
of $250,000 shall be entered against the Borrower (not paid or fully covered by
insurance provided by a carrier who has acknowledged coverage) and any such
judgments or decrees shall not have been vacated, discharged, paid or stayed or
bonded pending appeal within the time permitted to appeal therefrom and same is
reasonably likely to have a Material Adverse Effect;

 

(n)                                 if the Guarantor fails (within applicable
notice and cure periods) to comply with any covenants or are otherwise in
default under the Guaranty;

 

(o)                                 any felony criminal conviction of the
Borrower or the Guarantor;

 

(p)                                 if any federal tax lien exceeding $75,000 is
filed against the Borrower or the Guarantor, or if any federal tax lien less
than or equal to $250,000 is filed against the Borrower or the Guarantor and the
same is not discharged of record within thirty (30) days after the same is
filed;

 

(q)                                 if the Borrower fails to comply with the
requirements set forth in Section 5.6 hereof or any other requirements of the
NJEDA with respect to the UTHTCs (whether now or hereafter imposed) such that
the Project fails to receive UTHTCs or if the Borrower engages in any activities
or fails to engage in any applicable activities resulting in any recapture,
reduction or forfeiture of UTHTCs whatsoever;

 

(r)                                    if the Project ceases to be constructed;

 

(s)                                   if there is a default under any of the
construction financing for the Project, including, but not limited to, the NMTC
Transaction, the Direct Loan and/or the CRDA Loan, and/or

 

(t)                                    if there is a material adverse change in
the control (including a change in the Borrower), which may, in the reasonable
opinion of the Lender, impair the Borrower’s ability to meet its obligations.

 

Section 7.2                                    Remedies.  Upon the occurrence
and during the continuance of an Event of Default (provided, however, that the
Lender has no obligation to accept a cure of an Event of Default), the Lender,
by written notice to the Borrower, may take any of the following actions without
prejudice to the rights of the Lender to enforce its claims against the
Borrower:

 

(a)                                 Acceleration of Accrued Balance.  Declare
all outstanding Debt to be due, whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; provided, however, that,
notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(d) or (e) shall occur, then the outstanding Debt shall immediately
become due and payable without the giving of any notice or other action by the
Lender.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Enforcement of Rights.  Enforce any and all
Liens and security interests in favor of the Lender in respect of the
outstanding Debt and any other amounts due, including, without limitation, all
rights and interests created and existing under the Loan Documents and all
rights of set-off.

 

(c)                                  Remedies with Respect to the Pledged
Collateral.  Apply the proceeds of any exercise of remedies by the Lender with
respect to any Pledged Collateral to payment of the following obligations, and
the Lender may account for the purchase price of any sale by crediting the sales
price against: (A) first, the expenses of the liquidation, sale or collection,
the costs of any action and any other costs or expenses for which the Borrower
is obligated; and (B) then, all other Debt, including, without limitation, all
amounts then due, owing and unpaid for principal, interest and other amounts
under this Agreement in such order and proportions as the Lender, in its
discretion, may choose.

 

(d)                                 Other Remedies.  Exercise any other right or
remedy available to the Lender under applicable law or in equity.

 

ARTICLE VIII

 

WAIVERS

 

Section 8.1                                    Waiver of Defenses.  The Borrower
agrees that its obligations under this Agreement and the other Loan Documents
are absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents, or any
other agreement or instrument referred to therein, or any substitution, release
or exchange of any other guaranty of or security for the Debt, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense, it being the intent of this Section 8.1 that the
obligations of the Borrower hereunder shall be absolute and unconditional under
any and all circumstances.  Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Borrower hereunder which shall remain
absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to the Borrower, the time for any performance of, or compliance with, any
obligations for the payment of all or any portion of the Debt may be extended,
or such performance or compliance may be waived;

 

(b)                                 any of the acts required or contemplated in
any of the provisions of any of the Loan Documents or any other agreement or
instrument referred therein may be performed or omitted;

 

(c)                                  the maturity of all or any portion of the
Debt may be accelerated as may be provided hereunder, or the Maturity Date may
be extended, or all or any of portion of the Debt may be waived, modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents or any other agreement or instrument referred to therein may be waived
or extended or any other guaranty of all or any portion of the Debt or any
security therefor may be released or exchanged in whole or in part or otherwise
dealt with;

 

30

--------------------------------------------------------------------------------


 

(d)                                 the Lender receives and holds security for
the payment of the Debt or any other indebtedness of the Borrower to the Lender
and exchanges, enforces, waives, releases, fails to perfect, sells, or otherwise
disposes of any such security;

 

(e)                                  the Lender applies such security and
directs the order or manner of sale thereof as the Lender in its discretion may
determine;

 

(f)                                   the Lender releases or substitutes all or
any portion of the Debt or any other indebtedness of the Borrower to the Lender;

 

(g)                                  any Lien granted to, or in favor of, the
Lender as security for all or any portion of the Debt shall fail to attach or be
perfected;

 

(h)                                 all or any portion of the Debt or any Lien
granted or purported to be granted in respect thereof shall be determined to be
void or voidable or shall be subordinated to the claims of any Person; or

 

(i)                                     there shall occur any insolvency,
bankruptcy, reorganization or dissolution of the Borrower.

 

With respect to its obligations hereunder, the Borrower hereby expressly waives
diligence, presentment, demand of payment (except for such demands provided for
in the Loan Documents), protest and all notices (except for notices provided for
in the Loan Documents) whatsoever, and any requirement that the Lender exhaust
any right, power or remedy or proceed against any Person under any of the Loan
Documents or any other agreement or instrument referred to therein, or against
any other Person under any other guaranty of, or security for, or obligation
relating to, all or any portion of the Debt.

 

Section 8.2                                    Reinstatement.  The obligations
of the Borrower hereunder shall be automatically reinstated if and to the extent
that for any reason any payment or performance by or on behalf of any Person in
respect of the Debt is rescinded or must be otherwise restored by any holder of
any of the Debt, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Borrower agrees that it will pay to the
Lender on demand all reasonable out-of-pocket costs and expenses (including,
without limitation, reasonable fees of counsel) incurred by the Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

Section 8.3                                    Certain Additional Waivers. 
Without limiting the generality of the provisions of any other provision of this
Article VIII, the Borrower hereby specifically waives: (a) promptness,
diligence, notice of acceptance and any other notice (except for notices
provided for in the Loan Documents) with respect to all or any portion of the
Debt or any other obligations under the Loan Documents or this Article VIII,
(b) any requirement that the Lender or any other Person protect, secure or
insure any Lien or any property subject thereto or exhaust any right or take any
action against the Borrower or any other Person or any collateral or undertake
any marshalling of assets, (c) any right to direct the order of enforcement of
remedies, (d) any defense arising by reason of any claim or defense based upon
an election of remedies by the

 

31

--------------------------------------------------------------------------------


 

Lender which in any manner impairs, reduces, releases or otherwise adversely
affects its subrogation, contribution or reimbursement rights or other rights to
proceed against the Borrower or any other Person or any collateral, (e) any duty
on the part of the Lender to disclose to the Borrower any matter, fact or thing
relating to the business, operation or condition of the Borrower or any other
party to any of the Loan Documents and their assets now known or hereafter known
by the Lender, and (f) all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, and notices
of acceptance of the guaranty provided for in this Article VIII (except for
demands and notices provided for in the Loan Documents) and, without Lender’s
prior written consent, the existence, creation, or incurrence of new or
additional Indebtedness.

 

Section 8.4                                    Costs of Enforcement.  In the
event (i) that this Agreement or any other Loan Document is put into the hands
of an attorney for collection, suit or action as against the Borrower, (ii) of
the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of the Borrower or assignment by the Borrower for the benefit of its
creditors, or (iii) the Lender shall attempt to remedy any Default hereunder,
the Borrower, its successors or assigns, shall be chargeable with and agrees to
pay all reasonable costs and expenses incurred by the Lender as a result
thereof, including costs of collection and defense, including reasonable
attorneys’ fees (and experts’, consultants’ and witnesses’ fees) in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, which shall be due and payable together with all
required service or use taxes; provided, however, that the Borrower shall not
have any obligation to the Lender under this section for any expense arising
from any litigation commenced by the Lender to the extent the same is determined
adversely to the Lender or otherwise arises from the Lender’s gross negligence
or willful misconduct.

 

Section 8.5                                    Exculpation. The obligations
under this Agreement and the Loan Documents (other than the Guaranty of Recourse
Obligation which shall be recourse to the Guarantor) shall be recourse only to
the Borrower but, notwithstanding anything to the contrary herein, at law or in
equity (other than in the Guaranty of Recourse Obligations with respect to the
Guarantor) shall in all events be non-recourse to the members of the Borrower
and their respective officers, directors, employees, members, partners and
affiliates (collectively, the “Exculpated Parties”), and accordingly, the Lender
shall not enforce the liability and obligation of the Borrower to perform and
observe the obligations contained in this Agreement or any other Loan Document
or any other obligation or liability of the Borrower hereunder by an action or
proceeding wherein a money judgment or any other remedy shall be sought against
any of the Exculpated Parties or their respective assets. The Lender, by
entering into this Agreement, agrees that it shall not sue for, seek or demand
any deficiency judgment or take any other action or seek any other legal or
equitable remedy against any Exculpated Party in any action or proceeding,
under, by reason of or in connection with this Agreement or any of the Loan
Documents (other than the Guaranty of Recourse Obligations with respect to the
Guarantor thereunder).

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                    Survival.  This Agreement and all
covenants, agreements, indemnities, representations and warranties made herein
and in the certificates delivered pursuant

 

32

--------------------------------------------------------------------------------


 

hereto shall survive the issuance of the Loan and the execution and delivery to
the Lender of the Note, and shall continue in full force and effect so long as
all or any of the Debt is outstanding and unpaid.  Whenever in this Agreement
any Person is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such Person (provided that the
foregoing shall not be deemed to permit any transfer of any ownership interest
that is otherwise prohibited hereunder).  All covenants, promises and agreements
in this Agreement contained, by or on behalf of the Borrower shall inure to the
benefit of the successors and assigns of the Lender.

 

Section 9.2                                    Governing Law; Consent to
Jurisdiction.

 

(a)                                 THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, AND MADE BY THE LENDER AND ACCEPTED BY THE BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT,
THE NOTE AND ANY OTHER LOAN DOCUMENT, AND THIS AGREEMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.  NOTWITHSTANDING
THE FOREGOING, THE PROVISIONS OF THIS AGREEMENT RELATING TO THE UTHTCs AND THE
CERTIFICATES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW JERSEY.

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
THE LENDER OR THE BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO §
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE BORROWER WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING AND HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  EACH BORROWER DOES HEREBY
AGREE THAT SERVICE OF PROCESS UPON THE BORROWER MAILED OR DELIVERED TO THE
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON THE BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK.

 

33

--------------------------------------------------------------------------------

 

(c)                                  The Borrower hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to in
subsection (b) hereof and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

Section 9.3                                    Modification, Waiver in Writing. 
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Note or any other Loan Document, nor consent to
any departure by the Borrower therefrom, shall in any event be effective unless
the same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.  Except as otherwise expressly
provided herein, no notice to, or demand on the Borrower shall entitle the
Borrower to any other or future notice or demand in the same, similar or other
circumstances.

 

Section 9.4                                    Delay Not a Waiver.  Neither any
failure nor any delay on the part of the Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, the Lender shall not be
deemed to have waived any right either to require prompt payment when due of all
other amounts due under this Agreement, the Note or the other Loan Documents, or
to declare a default for failure to effect prompt payment of any such other
amount.

 

Section 9.5                                    Notices.  All notices, consents,
approvals and requests required or permitted hereunder or under any other Loan
Document shall be given in writing (regardless whether the provision in question
requires that notice be in writing) and shall be effective for all purposes if
hand delivered or sent by expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, addressed as
follows (or at such other address and person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

If to the Lender:

 

Goldman Sachs Bank USA
200 West Street
New York, New York  10282-2198
Attention: Margaret Anadu

 

34

--------------------------------------------------------------------------------


 

with a copy to:

 

Goldman Sachs Bank USA
200 West Street
New York, New York  10282-2198
Attention: Andrea Gift

 

with an electronic copy to:

 

gs-uig-docs@gs.com

 

with a copy to:

 

Jones Day
222 East 41st Street
New York, New York  10017
Attention:  Steven C. Koppel, Esq.

 

If to Borrower:

 

c/o RBH Group
89 Market Street, 8th Floor
Newark, New Jersey 07102
Attention: Ron Beit-Halachmy

 

with a copy to:

 

McManimon, Scotland & Baumann, LLC
75 Livingston Avenue, 2nd Floor
Roseland, New Jersey 07068
Attention: Leah Sandbank, Esq.

 

with a copy to:

 

Hunton & Williams LLP
200 Park Avenue
New York, New York 10166
Attention: Laure A. Grasso, Esq.

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; or in the case of expedited prepaid delivery, upon the
delivery (or refusal) thereof.

 

Section 9.6                                    Trial by Jury.  THE BORROWER AND
THE LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY
SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION

 

35

--------------------------------------------------------------------------------


 

ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY THE BORROWER AND THE LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY HERETO IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY THE OTHER PARTY.

 

Section 9.7                                    Headings.  The Article and/or
Section headings and the Table of Contents in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

Section 9.8                                    Severability.  Wherever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

Section 9.9                                    Preferences.  The Lender shall
have the continuing and exclusive right to apply or reverse and reapply any and
all payments by the Borrower to any portion of the obligations of the Borrower
hereunder.  To the extent the Borrower makes a payment or payments to the
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by the Lender.  The foregoing is
without limitation of the rights in favor of the Lender set forth in
Article VIII.

 

Section 9.10                             Waiver of Notice.  The Borrower shall
not be entitled to any notices of any nature whatsoever from the Lender except
with respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by the Lender to the
Borrower and except with respect to matters for which the Borrower is not,
pursuant to applicable law, permitted to waive the giving of notice.  The
Borrower hereby expressly waives the right to receive any notice from the Lender
with respect to any matter for which this Agreement or the other Loan Documents
do not specifically and expressly provide for the giving of notice by the Lender
to the Borrower.

 

Section 9.11                             Sole Discretion of Lender.  Except as
may otherwise be expressly provided to the contrary, wherever pursuant to this
Agreement, the Note, the Pledge or any other Loan Document now or hereafter
executed and delivered in connection therewith or otherwise with respect to the
Loan, Lender exercises any right given to it to consent or not consent, or to
approve or disapprove, or any arrangement or term is to be satisfactory to the
Lender, the decision of the Lender to consent or not consent, or to approve or
disapprove or to decide that arrangements or terms are satisfactory or not
satisfactory, shall be in the sole and absolute discretion of the Lender and
shall be final and conclusive.

 

36

--------------------------------------------------------------------------------


 

Section 9.12                             Remedies of the Borrower.  In the event
that a claim or adjudication is made that the Lender has acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, the Lender has an obligation to act reasonably or
promptly, the Borrower agrees that the Lender, and its agents, shall not be
liable for any monetary damages, and the Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment, except in any case where it is determined that the Lender has acted
with willful misconduct or gross negligence.  The parties hereto agree that any
action or proceeding to determine whether the Lender has acted reasonably shall
be determined by an action seeking declaratory judgment.

 

Section 9.13                             Expenses; Indemnity.

 

(a)                                 The Borrower covenants and agrees to
reimburse the Lender upon receipt of written notice from the Lender for all
reasonable out-of-pocket costs and expenses (including, but not limited to,
reasonable attorneys’ fees and disbursements) incurred by or on behalf of the
Lender in connection with: (i) the negotiation, preparation, execution, delivery
and administration of all Loan Documents and taking of collateral, including,
but not limited to, any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by the Lender; (ii) enforcing or preserving any rights, in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting this Agreement,
the other Loan Documents or any other security given for the Loan; and
(iii) enforcing any obligations of or collecting any payments due from the
Borrower under this Agreement or the other Loan Documents or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings.

 

(b)                                 The Borrower shall indemnify and hold
harmless the Lender and its Affiliates, officers, partners, directors, employees
and agents, from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for the Lender in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not the Lender shall be designated a party thereto), that may be
imposed on, incurred by, or asserted against the Lender in any manner relating
to or arising out of the transactions contemplated hereby, including
environmental liabilities, as well as, any breach by the Borrower of its
obligations under, or any material misrepresentation by the Borrower contained
in this Agreement or the other Loan Documents.

 

(c)                                  For the avoidance of doubt, the Lender will
not have any liability for any special, punitive, consequential, or indirect
damages in connection with the Loan Documents.

 

Section 9.14                             Exhibits and Schedules Incorporated. 
The Exhibits and Schedules annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

Section 9.15                             No Joint Venture or Partnership.  The
parties hereto intend that the relationships created hereunder and under the
other Loan Documents be solely that of creditor

 

37

--------------------------------------------------------------------------------


 

and debtor.  Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between or among
the parties hereto nor to grant the Lender any interest other than that of a
lender/creditor secured pursuant to the terms of the Loan Documents.

 

Section 9.16                             Publicity.  All news releases,
publicity or advertising by the Borrower or its Affiliates which it controls
through any media intended to reach the general public which refers to the Loan
Documents, the financing evidenced by the Loan Documents, the Lender or its
Affiliates shall be subject to the prior written approval of the Lender.

 

Section 9.17                             Waiver of Marshaling of Assets.  To the
fullest extent the Borrower may legally do so, the Borrower waives all rights to
a marshalling of the assets of the Borrower, its owners, if any, and others with
interests in such Person, or to a sale in inverse order of alienation in the
event of foreclosure of the interests hereby created, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of the Lender under the Loan Documents to a sale of the Pledged Collateral
for the collection of the Debt without any prior or different resort for
collection, of the right of the Lender to the payment of the Debt out of the net
proceeds of the Pledged Collateral or any interest therein in preference to
every other claimant whatsoever.  In addition, the Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Liens, any equitable right otherwise available to the Borrower which would
require the separate sale of the Pledged Collateral or require the Lender to
exhaust its remedies against any part of the Pledged Collateral before
proceeding against any other part or parts thereof; and further in the event of
such foreclosure the Borrower does hereby expressly consent to and authorize, at
the option of the Lender, the foreclosure and sale either separately or together
of any or all of the Pledged Collateral.

 

Section 9.18                             Conflict; Construction of Documents. 
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by counsel in connection
with the negotiation and drafting of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same.  In case any provision in or obligation
hereunder or under any other of the Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or such provision or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default of an Event of Default if such action is taken
or condition exists.

 

Section 9.19                             Brokers and Financial Advisors.  Other
than as disclosed by the Borrower in the Business Plan, each of the Lender and
the Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, lenders or finders in connection with
the transactions contemplated by this Agreement.  The Borrower hereby

 

38

--------------------------------------------------------------------------------


 

indemnifies the Lender and holds it harmless from and against any and all
claims, liabilities, costs and expenses of any kind in any way relating to or
arising from a claim by any Person that such Person acted on behalf of the
Borrower in connection with the transactions contemplated herein.  The
provisions of this Section shall survive the expiration and termination of this
Agreement and the repayment of the Debt.

 

Section 9.20                             No Third Party Beneficiaries.  This
Agreement and the other Loan Documents are solely for the benefit of the
Borrower and the Lender, and nothing contained in this Agreement or the other
Loan Documents shall be deemed to confer upon anyone other than such Persons any
right to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein.  All conditions to the obligations of
the issuance of the Loan hereunder are imposed solely and exclusively for the
benefit of the Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Lender will refuse to issue all or any portion of the Loan in
the absence of strict compliance with any or all thereof and no other Person
shall under any circumstances be deemed to be a beneficiary of such conditions,
any or all of which may be freely waived in whole or in part by the Lender if,
in its sole discretion, it deems it advisable or desirable to do so.

 

Section 9.21                             Prior Agreements.  This Agreement and
the other Loan Documents contain the entire agreement of the parties hereto and
thereto in respect of the transactions contemplated hereby and thereby, and all
prior agreements among or between such parties, whether oral or written, between
the Borrower and the Lender with respect to the subject matter hereof, are
superseded by the terms of this Agreement and the other Loan Documents.

 

Section 9.22                             Counterparts.  This Agreement may be
executed in any number of counterparts, each of which were so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  It shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.

 

Section 9.23                             Payment of Expenses, Etc.  The Borrower
agrees to:

 

(a)                                 pay and hold the Lender harmless from and
against any and all present and future stamp and other similar taxes arising out
of the transactions contemplated hereby and save the Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to the Lender) to pay such
taxes; and

 

(b)                                 indemnify the Lender, its officers,
directors, employees, representatives and agents (each a “Lender Party”) from
and hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Lender is a party thereto) related to the
entering into and/or performance of any Loan Document or the use of proceeds of
the Loan hereunder or the consummation of any other transactions contemplated in
any Loan Document, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of gross
negligence, willful misconduct or fraudulently

 

39

--------------------------------------------------------------------------------


 

on the part of any Lender Party to be indemnified as determined by a final,
non-appealable judgment of a court of competent jurisdiction).

 

Section 9.24                             Amendments, Waivers and Consents. 
Neither this Agreement nor any other Loan Document nor any of the terms hereof
or thereof may be amended, changed, waived, discharged or terminated, nor shall
any consent or approval be deemed granted hereunder, unless such amendment,
change, waiver, discharge, termination, consent or approval is in writing signed
by the Borrower and the Lender.

 

Section 9.25                             Transfers, Sales and Participations. 
Notwithstanding anything to the contrary contained herein, the Lender shall have
the right to transfer, sell, convey or participate any or all of the Loan to any
Permitted Lender Transferee of its choosing without any consent of the Borrower
and, in connection therewith, each Borrower acknowledges that the Lender shall
have the right to deliver to such party information relating to the Borrower and
its Affiliates, the Guarantor, the Loan and the Loan Documents, as is reasonably
necessary to facilitate such transfer, sale, conveyance or participation,
subject to the provisions of Section 9.26 hereof.

 

Section 9.26                             No Fiduciary Duty.  The Lender and its
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower and/or
their Affiliates.  The Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lender or its Affiliates, on the
one hand, and Borrower or its Affiliates, on the other.  The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower or its Affiliates with respect
to the transactions contemplated hereby (or the exercise of rights or remedies
with respect thereto) or the process leading thereto (irrespective of whether
any Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) the Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other Person. 
The Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

 

Section 9.27                             Confidentiality.  The Lender shall hold
all non-public information regarding the Guarantor, the Borrower and their
respective subsidiaries and their businesses identified as such by the Borrower
and/or Guarantor and obtained by the Lender pursuant to the requirements hereof
in accordance with the Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by the Borrower that,
in any event, the Lender may make (i) disclosures of such information to
Affiliates of the Lender

 

40

--------------------------------------------------------------------------------


 

and to its agents and advisors (and to other Persons authorized by the Lender to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this section), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of the Loan or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) (provided, such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this section or other provisions at least as restrictive as this section),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Borrower or
Guarantor received by it from the Lender, (iv) disclosures in connection with
the exercise of any remedies hereunder or under any other Loan Document and
(v) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order, the
Lender shall make reasonable efforts to notify Borrower and/or the Guarantor of
any request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of the Lender by such governmental agency) for
disclosure of any such non public information prior to disclosure of such
information.

 

Section 9.28                             Patriot Act.  The Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Lender to identify the Borrower in
accordance with the PATRIOT Act.

 

Section 9.29                             Benefit of Agreement.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
the Borrower may not assign and transfer any of its rights or obligations
hereunder without prior written consent of the Lender.

 

[Signatures appear on following pages]

 

41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

 

 

Borrower:

 

 

 

 

 

RBH-TRB NEWARK HOLDINGS, LLC,

 

 

a New York limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Ron Beit-Halachmy

 

 

Title:

Authorized Signatory

 

 

 

 

 

Lender:

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

 

a New York State chartered bank

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Intentionally Deleted

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Pledge Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Note

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NJEDA Approval Letter

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Form of Tax Credit Transfer Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Intentionally Deleted

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Amortization Schedule

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Evaluation Materials

 

The Borrower shall initiate the Lender’s 15 Business Day review period of any
Proposed Financing with delivery of standard and customary underwriting
information as well as any other materials that the Lender shall reasonably
request.  These materials should include but are not limited to:

 

·                  Project location

 

·                  Street address and/or block and lot information

 

·                  Description of area

 

·                  Project overview / description

 

·                  Highlights

 

·                  Approximate gross square footage with breakdown for parking,
residential, retail/commercial, etc.

 

·                  Approximate net square footage with breakdown for parking,
residential, retail/commercial, etc

 

·                  Approximate number of units

 

·                  Projected number of floors

 

·                  Type of construction

 

·                  Anticipated amenities

 

·                  Current site use

 

·                  Projected project timeline

 

·                  Information regarding land purchase as well as any existing
land loan

 

·                  Current site zoning information and necessary adjustments and
variances to execute the Project as conceived

 

·                  Project Budget that distinguishes between what is required
for land acquisition/pre-development versus the Project construction phase(s)

 

·                  Sources and uses of capital as well as projected profits

 

·                  Market overview

 

·                  Comparable sales or rental information regarding all that
apply: residential, parking, retail/commercial, etc.

 

·                  Description of any known product in the pipeline

 

Such other materials as may be reasonably requested by the Lender during its 15
Business Day review period based upon a review of the materials submitted in
accordance with the foregoing list

 

--------------------------------------------------------------------------------
